Case 2:18-cv-06081-JAK-SK Document 256 Filed 11/14/19 Page 1 of 5 Page ID #:2979




 1    Amy P. Lally (SBN 198555)               JOSEPH H. HUNT
      alally@sidley.com                       Assistant Attorney General
 2    Ellyce R. Cooper (SBN 204453)           JEFFREY S. ROBINS
      ecooper@sidley.com                      Deputy Director
 3    SIDLEY AUSTIN LLP                       SARAH B. FABIAN
      1999 Avenue of the Stars, 17th Floor    MICHAEL HEYSE
 4    Los Angeles, CA 90067                   Trial Attorneys
      Telephone: +1 310 595-9500
 5    Facsimile: +1 310 595-9501              NICOLE N. MURLEY
                                              Senior Litigation Counsel
 6    Mark Rosenbaum (SBN 59940)              U.S. Department of Justice
      mrosenbaum@publiccounsel.org            Office of Immigration Litigation
 7    Judy London (SBN 149431)                PO Box 868, Ben Franklin Station
      jlondon@publiccounsel.org               Washington, DC 20044
 8    Talia Inlender (SBN 253796)             Nicole.Murley@usdoj.gov
      tinlender@publiccounsel.org             Telephone: (202) 616-0473
 9    Alisa Hartz (SBN 285141)                Fax: (202) 616-8962
      ahartz@publiccounsel.org
10    Lucero Chavez (SBN 273531)              Attorneys for Defendants
      lchavez@publiccounsel.org
11    PUBLIC COUNSEL
      610 S. Ardmore Avenue
12    Los Angeles, CA 90005
      Telephone: +1 213 385-2977
13    Facsimile: +1 213 385-9089
14    Attorneys for Plaintiffs
      Additional Counsel on next page
15
16
                             UNITED STATES DISTRICT COURT
17
                           CENTRAL DISTRICT OF CALIFORNIA
18
     Ms. J.P., et al.,                         Case No. 2:18-cv-06081-JAK-SK
19
                   Plaintiffs,                 Assigned to the Hon. John A. Kronstadt
20                                             and the Hon. Steve Kim
            v.
21                                             JOINT REPORT PER COURT’S
     WILLIAM P. BARR, et al.,                  NOVEMBER 6, 2019 ORDER
22
                   Defendants.
23
24
25
26
27
28

                                        JOINT REPORT
Case 2:18-cv-06081-JAK-SK Document 256 Filed 11/14/19 Page 2 of 5 Page ID #:2980



 1    Carter G. Phillips*                          Mark E. Haddad (SBN 205945)
 2    cphillips@sidley.com                         markhadd@usc.edu
      Jennifer J. Clark*                           Part-time Lecturer in Law
 3    jennifer.clark@sidley.com                    USC Gould School of Law**
 4    SIDLEY AUSTIN LLP                            University of Southern California
      1501 K Street, N.W.                          699 Exposition Blvd.
 5    Washington, D.C. 20005                       Los Angeles, CA 90089
 6    Telephone: +1 202 736-8000                   Telephone: +1 213 675-5957
      Facsimile: +1 202 736-8711
 7
 8    Michael Andolina*                            Luis Cortes Romero (SBN 310852)
      mandolina@sidley.com                         lcortes@ia-lc.com
 9
      Timothy Payne*                               Alma L. David (SBN 257676)
10    tpayne@sidley.com                            adavid@ia-lc.com
      Kevin Fee*                                   IMMIGRANT ADVOCACY &
11
      kfee@sidley.com                              LITIGATION CENTER, PLLC
12    Daniel Craig*                                19309 68th Avenue South, Suite R-102
      dcraig@sidley.com                            Kent, WA 98032
13
      SIDLEY AUSTIN LLP                            Telephone: +1 253 872-4730
14    One South Dearborn                           Facsimile: +1 253 237-1591
      Chicago, IL 60603
15
      Telephone: +1 312 853-7000
16    Facsimile: +1 312 853-7036
17
      Sean A. Commons (SBN 217603)
18    scommons@sidley.com
19    Bridget S. Johnsen (SBN 210778)
      bjohnsen@sidley.com
20    SIDLEY AUSTIN LLP
21    555 West Fifth Street
      Los Angeles, CA 90013
22    Telephone: +1 213 896-6000
23    Facsimile: +1 213 896-6600
24
     *Admitted pro hac vice
25
     ** Institution listed for identification purposes only
26
27
28

                                          JOINT REPORT
Case 2:18-cv-06081-JAK-SK Document 256 Filed 11/14/19 Page 3 of 5 Page ID #:2981




 1         Pursuant to the Court’s Order dated November 6, 2019 (ECF No. 253), the parties
 2   met and conferred on November 14, 2019, and have agreed to a revised pre-trial
 3   schedule as set forth in the attached completed Exhibit A.
 4   Defendants position: Defendants were prepared to submit to the Court an updated Rule
 5   26(f) report that reflected the current posture of the case and addressed the discovery
 6   issues that the parties have not discussed. Defendants posit that an updated report is
 7   necessary in order for discovery to proceed in an orderly manner, to properly scope
 8   discovery, and would reduce the need for Court intervention regarding the open,
 9   unresolved discovery issues. Defendants note that, in Plaintiffs’ First Set of Requests
10   for Production of Documents, Plaintiffs seek production of information manifestly not
11   relevant to claims or defenses in this litigation. Plaintiffs rejected Defendants efforts to
12   submit an updated report and threatened to move to strike such a filing. Defendants are
13   contemplating seeking relief from the Court to file an updated report in support of the
14   discovery process. To that end, Defendants request that the Court set a Rule 16(b)
15   conference.
16   Plaintiffs’ position: The parties held a Rule 16(b) conference and submitted a
17   comprehensive Joint Report pursuant to Rule 26(f) on September 10, 2018. Plaintiffs
18   do not believe a second Rule 16(b) conference or second Rule 26(f) report are necessary
19   or appropriate. Existing rules and procedures are more than adequate and sufficient to
20   address the parties’ discovery disputes. Plaintiffs will bring any unresolved discovery
21   disputes to the Court’s attention through those rules and procedures.
22
23
24
25
26
27
28
                                                 1
                                           JOINT REPORT
Case 2:18-cv-06081-JAK-SK Document 256 Filed 11/14/19 Page 4 of 5 Page ID #:2982



 1
 2   DATED:       November 14, 2019                    SIDLEY AUSTIN LLP
 3
                                                        /s/ Amy P. Lally
 4                                                     Amy P. Lally
                                                       Attorney for Plaintiffs
 5
 6
     DATED:     November 14, 2019                      UNITED STATES DEPARTMENT
 7                                                     OF   JUSTICE,  OFFICE  OF
                                                       IMMIGARTION LITIGATION
 8
 9                                                      /s/ Nicole N. Murley
                                                       Nicole N. Murley
10                                                     Attorneys for Defendants

11                                FILER’S ATTESTATION
12         Pursuant to Local Rule 5-4.3.4(a)(2) of the Central District of California, I attest
13   that I have concurrence in the filing of this document.
14                                                     By: /s/ Amy P. Lally
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         JOINT REPORT
Case 2:18-cv-06081-JAK-SK Document 256 Filed 11/14/19 Page 5 of 5 Page ID #:2983




 1
                                CERTIFICATE OF SERVICE
 2
           I am employed in the County of Los Angeles, State of California. I am over the
 3
     age of 18 years and not a party to the within action. My business address is 1999 Avenue
 4
     of the Stars, 17th Floor, Los Angeles, California 90067.
 5
 6         On November 14, 2019, I served the foregoing document(s) described as
 7   JOINT REPORT PER COURT’S NOVEMBER 6, 2019 ORDER on all interested
 8   parties in this action by the method described below:
 9
           I electronically filed the foregoing with the Clerk of District Court using its
10
     CM/ECF system, which electronically provides notice.
11
12         I declare under penalty of perjury that the foregoing is true and correct.
13
14                                          /s/ Amy P. Lally
                                            Amy P. Lally
15                                          Attorney for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28

                                   CERTIFICATE OF SERVICE
